Exhibit 16.1 CHAPMAN, HEXT & CO., P.C. An Integrated Professional Services Firm Certified Public Accounts Management Consultants 5001 Spring Valley Road, Ste. 850W Dallas, TX 75244-3946 (972) 644-7112Fax (972) 680-8685 www.chapmanhext.com August 28, 2015 U.S. Securities and Exchange Commission Office of the Chief Accountant treet N.E. Washington DC 20549 Core Resource Management, Inc. 3131 E. Camelback, Suite 211 Phoenix, AZ 85016 Dear Sir or Madam: On behalf of Chapman, Hext & Co., P.C., we have read Item 4.01 of Form 8-K August 25, 2015 for Core Resource Management, Inc. (“CRM”), and are in agreement with the statements contained in the Paragraph 3, sentences 3 and 4, as well as Paragraph 4 therein as it pertains to our firm. In relation to the Paragraph 1 of Item 4.01, however, the fees were only an estimate and did not take into consideration following: 1.
